MEMORANDUM ***
Donaciano Roman-Roman (“Roman”) petitions for review of a final order of removal, arguing that the Board of Immigration Appeals (“BIA”) erred in affirming the immigration judge’s (“IJ”) determination that Roman’s convictions under Arizona Revised Statute § 28-1383(A)(l) for driving a vehicle with a suspended license while intoxicated were convictions involving “moral turpitude.” Based on these DUI convictions, the BIA concluded that Roman was removable and ineligible for cancellation of removal. Because the parties are familiar with the facts and procedural history, we do not restate them here except as necessary to explain our decision.
In a recently filed opinion in Marmolejo-Campos v. Gonzales, 04-76644, we held that convictions under Arizona Revised Statute § 28-1383(A)(l) are crimes of mor*315al turpitude. Therefore, Roman was removable and ineligible for cancellation of removal.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.